Citation Nr: 1455502	
Decision Date: 12/17/14    Archive Date: 12/24/14

DOCKET NO.  12-22 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Kathleen Day, Attorney


ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel


INTRODUCTION

The Veteran had active service from November 2000 to June 2004 and from December 2005 to July 2009.  He also has prior service in the National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), in Houston, Texas.


FINDING OF FACT

The Veteran's bilateral hearing loss is related to active service.  


CONCLUSION OF LAW

The criteria for the establishment of service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 

The Veteran contends that he has bilateral hearing loss that is due to in-service acoustic trauma.  His DD Form 214 confirms he was a combat engineer, a gunner and squad leader.  He also has confirmed service in Southwest Asia in Iraq during which time he was exposed to multiple improvised explosive devices (IEDs) and was injured in one blast.  Therefore, the evidence confirms that he was exposed to in-service acoustic trauma.  

A September 2010 VA audiological examination determined the Veteran does not currently have hearing loss for VA purposes, pursuant to 38 C.F.R. § 3.385.  However, a September 2010 VA audiogram noted the Veteran currently has high frequency sensorineural hearing loss pursuant to 38 C.F.R. § 3.385, and a subsequent October 2010 treatment record noted the Veteran was fitted for hearing aids.  As such, the Board finds the Veteran has a current bilateral hearing loss disability.  Thus, this case turns on whether this disability is related to or had its onset in service, to include the in-service acoustic trauma.  

As indicated, the Veteran underwent a VA audiological examination in September 2010.  However, no etiological opinion was provided.  

Therefore, as service connection has previously been established for tinnitus as directly related to his military noise exposure, and following a review of the medical and lay evidence of record, the Board finds that the evidence is at least in equipoise as to whether the Veteran's currently diagnosed bilateral hearing loss is related to his period of active service.  Accordingly, the Board resolves reasonable doubt in the Veteran's favor and finds that the evidence supports a grant of entitlement to service connection for bilateral hearing loss.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014). 


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


